Title: To George Washington from Noailles, 24 April 1790
From: Noailles, Louis-Marie, vicomte de
To: Washington, George



Dear Général
Paris April 24th 1790.

I have, tho’ remote incessantly borne you that share of admiration you have filled every french man’s breast with who has marched under your colours; it is not only now with a Spirit replete with freedom that I durst address you, but partaking of

all the rights nature has reserved to mankind and america has reaped the first benefits of. in the french revolution which portends the greatest blessings almost all those who have beheld the foundation of liberty in the United Provinces, have brought from thence of american Spirit and have displayed it with undaunted courage as they have had a hand in preparing the revolution so are they doomed in firmly supporting its Establishment. Such a Brotherhood has been of the utmost help, and will be our greatest prop, it is in your power to contribute to its indissolubility by a deed both equitable and useful, the National dignities are the only badges we Set a value on, and are willing to preserve. the Cross of St Lewis, the Sign of military Service is going to be confered throughout all the rangs of the army; Condescend in granting the Same favour on all the officers who have been under your orders and who have contributed as well as we to the salvation of the Commonwealth, Condescend to obtain for them the right of bearing the order of Cincinnatus, we Shall hold the dearer, when we behold our brethren dignified with it. fill up their Vow and our own it is in the name of the small army you had Some esteem for I durst petition the favour. it is granting us a second Reward of having our fellow at arms honoured as well as we with a benefaction that evinced that liberty has been labour’d for. Such a bounty were less pleasing and were perhaps impossible in Experiencing its influence if you were not so generous as to diffuse it over all those who are intitled to it.
the deliberation to be held on this request is that the officers of the french army who were in America at the time Mr de Rochambeau left the continent to repair to the leaward islands as also those of the legion of Lauzun be indulged with the leave of bearing the order of Cincinnatus provided they give an unexceptionable testimony of their Service and obtain a Certificate of their corps revised and signed by General Rochambeau.
Numbers of french officers have brought from the american war but scars. they will receive an healing remedy when they have an additional proof of their service. I have the honour to be with respect Dear General Your most humble and obedient servant

Noaillesa member of the National assembly

